ACCEPTED
                                                                                       06-15-00114-CR
                                                                            SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                 10/16/2015 2:57:14 PM
                                                                                      DEBBIE AUTREY
                                                                                                CLERK



                             NO. 06-15-00114-CR
                                                                  FILED IN
                                                           6th COURT OF APPEALS
GEORGE WASHINGTON                  §          IN THE   COURTTEXARKANA, TEXAS
SHARPER                                                    10/16/2015 2:57:14 PM
                                                                DEBBIE AUTREY
                                   §                                Clerk
VS.                                §          OF APPEALS
                                   §
§STATE OF TEXAS                               SIXTH APPELLATE DISTRICT


 SECOND MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes GEORGE WASHINGTON SHARPER, Appellant in the above

styled and numbered cause, and moves this Court to grant an extension of time to

file appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate

Procedure, and for good cause shows the following:

      1.     This case is on appeal from the 196th Judicial District Court of Hunt

County, Texas.

      2.     The case below was styled State of Texas v. George Washington

Sharper, Cause No. 28,240.

      3.     Appellant was convicted in Cause 28,240 of Capital Murder and was

sentenced to life in prison without parole in the Texas Department of Corrections,

Institutional Division.

      4.     Notice of appeal was given on July 16, 2015.
      6.        The clerk's record in this case was filed on August 14, 2015; the

reporter's record in this case was filed on August 14, 2015.

      7.        The appellate brief is presently due on October 16, 2015.

      8.        Appellant requests an extension of time of forty-five (45) days from the

present date.

      9.        One previous motion for extension of time to file the brief has been

filed and granted in this case.

      10.       Defendant is currently incarcerated.

      11.       Appellant relies on the following facts as good cause for the requested

extension:

      A.        Appellant’s case raises several areas of appellate consideration, many

of which are quite complex.

      B.        This is a Capital Murder – non death penalty case. It involves a severe

penalty and all appellate issues should be given sufficient consideration and time to

be developed and properly briefed on appeal.

      C.        Although Appellant’s attorney has spent considerable time thus far,

additional time is needed properly to prepare Appellant’s Brief.

      D.        Appellant’s attorney has spent considerable time in court appearing in

the following cases:

                1.    On October 15, 2015: Cause No. J-02361, In the Matter of
L.A.M., a Juvenile, in the Juvenile Court of Hunt County, Texas;

            2.     On October 1 and October 15, 2015: Cause No. J-1500064, In

the Matter of A.M.S., a Juvenile, in the Juvenile Court of Hunt County, Texas

            3.     On October 1, 2015, Cause No. 30,647, The State of Texas v.

Velma Roshell Howard, in the 354th Judicial District Court of Hunt County, Texas;

            4.     On October 9, 2015: Cause Nos. 30,232 & 30,547, The State of

Texas v. Najean Lamont Pannell, in the 196th Judicial District Court of Hunt County,

Texas;

            5.     On October 9, 2015: Cause No. 30,549, The State of Texas v.

Galyn Joell Reed, in the 196th Judicial District Court of Hunt County, Texas;

            6.     On October 9, 2015: Writ 08469, The State of Texas v. Robert

Michael Larson, in the 196th Judicial District Court of Hunt County, Texas;

            7.     October 13, 2015, Cause No. 82,395, In the Interest of A.M.W.,

A Child, in the 196th Judicial District Court of Hunt County, Texas;

            8.     On October 15, 2015 in Cause No. M-11156, The State of Texas

for the Best Interest and Protection of T.B., in the County Court at Law No. 2 of

Hunt County, Texas;

            9.     On October 15, 2015, Writ No. 08478, The State of Texas v.

Anthony Tyrone Alex in the 354th Judicial District Court of Hunt County, Texas;

            10.    Preparing for and attending a court ordered settlement
conference in Cause No. 81,688, In the Interest of A.H., a Child, in the 196th Judicial

District Court of Hunt County, Texas;

      Appellant’s counsel has also spent considerable time preparing for oral

argument scheduled on October 22, 2015 in Cause 12-14-00365-CV, Edom Corner,

LLC and Earl A. Berry, Jr. v. It’s the Berry’s, LLC d/b/a Mary Ellen’s in the court

of appeals for the Twelfth District of Texas. Appellant’s counsel will have to travel

to Nacogdoches, Texas to attend oral argument.

      Appellant’s attorney has conferred with Calvin Grogan, Assistant District

Attorney of Hunt County, Texas, and the State does not oppose this Motion.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Second Motion to Extend Time to File Appellant's Brief, and for

such other and further relief as the Court may deem appropriate.

                                        Respectfully submitted,

                                        RENSHAW, DAVIS & FERGUSON, LLP

                                        By:      /s/ Katherine A. Ferguson
                                                Katherine A. Ferguson
                                                (SBN 06918050)

                                        2900 Lee Street, Suite 102
                                        P.O. Box 21
                                        Greenville, Texas 75403-0021
                                        Tel: (903) 454-6050
                                        Fax: (903) 454-4898
                                        Email: fergusk66@gmail.com
                         CERTIFICATE OF SERVICE

      This is to certify that on October 15, 2015, a true and correct copy of the above

and foregoing document was served on the Hunt County District Attorney's Office,

Hunt County Courthouse, 4th Floor, Greenville, Texas by hand delivery.

                                              /s/ Katherine A. Ferguson
                                              Katherine A. Ferguson